HUGHES, PJ.
It would make little difference in what variety of language this cause of action might be described or set forth. In its substance it would always be a claim asserted on a parol contract for the collection of a real estate broker’s commission earned for services in procuring a purchaser. This is exactly what the statute of frauds now says is unenforceable. Without doubt the demurrer was rightly sustained and the judgment is affirmed at the costs of plaintiff in error.
(Justice and Mauck, JJ., concur.)